Exhibit 10.1

 
AGENCY AGREEMENT






September 29, 2010


VISTA GOLD CORP.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127


Attention:                      Michael B. Richings, Chief Executive Officer




Dear Sirs:


Sprott Private Wealth L.P. (the “Agent”), understands that Vista Gold Corp.
(“Vista” or the “Corporation”) proposes to issue and sell up to 13,043,479
special warrants (“Special Warrants”) at a price of US$2.30 per Special Warrant
(the “Offering Price”) for total subscription proceeds of approximately
US$30,000,000 (the “Offering”).  Each Special Warrant will entitle the holder
thereof, upon deemed exercise thereof, without additional consideration, to one
common share in the capital of the Corporation (a “Share”) and one common share
purchase warrant (a “Warrant”), subject to adjustment, in certain circumstances
as described in the certificates representing the Special Warrants (the “Special
Warrant Certificate”).
 
Each Warrant will be exercisable to acquire, subject to adjustment as set out in
the Warrant Indenture (as hereinafter defined), one common share in the capital
of the Corporation (a “Warrant Share”) at any time from the issuance of the
Warrant until 4:30 p.m. (Vancouver time) on the date (the “Expiry Date”) which
is the earlier of the date that is five years after the Closing Date (as
hereinafter defined), and the 15th business day following the date on which the
Corporation chooses to provide notice that an Acceleration Event (as hereinafter
defined) has occurred, at the Exercise Price (as hereinafter defined).
 
The parties acknowledge that the Offering is subject to, among other things,
approval of the shareholders of the Corporation for the issuance of the Special
Warrants, the issuance of the Shares and Warrants on the deemed exercise of the
Special Warrants and the issuance of the Warrant Shares issuable on the exercise
of the Warrants, as required by the Toronto Stock Exchange, the NYSE Amex and
any other applicable authorities.
 
An amount equal to 100% of the gross proceeds from the sale of the Special
Warrants (the “Escrowed Amount”) will be deposited into escrow (“Escrow”) with
the Special Warrant Agent (as hereinafter defined) and will be dealt with in
accordance with the terms of the Special Warrants (as summarized in Section 4
hereof).
 
DEFINITIONS
In this Agreement:
 
“Acceleration Event” means any time the closing trading price of the Common
Shares on the NYSE Amex is at least 35% above the then current Exercise Price of
the Warrants on 15 or more consecutive trading days.
 
 “Agent” has the meaning given to it in the preamble to this Agreement;
 

 
- 1 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

“Agreement” means this agreement between the Corporation and the Agent dated as
of the date hereof;
 
“AIF” means the annual report on Form 10-K of the Corporation dated March 16,
2010;
 
“best of the Corporation’s knowledge” means to the best of the Corporation’s
knowledge after due inquiry;
 
“Business Day” means a day which is not a Saturday, a Sunday or a statutory or
civic holiday in Vancouver, British Columbia, Toronto, Ontario or Denver,
Colorado;
 
“Canadian GAAP” means Canadian generally accepted accounting principles as set
forth in the Handbook of the Canadian Institute of Chartered Accountants or a
successor entity, as amended from time to time;
 
“Canadian Securities Laws” means, as applicable, the securities laws,
regulations, rules, instruments, rulings, orders and notices in each of the
provinces and territories of Canada, the applicable policy statements issued by
the securities regulators or regulatory authorities in each of the provinces and
territories of Canada;
 
“Canadian Securities Regulators” means the securities regulatory authorities in
each of the provinces and territories of Canada;
 
“Closing” means the completion of the issue and sale by the Corporation of the
Special Warrants;
 
“Closing Date” means October 22, 2010 or such other date as the Corporation, the
Finder and the Agent may agree upon in writing;
 
“Closing Time” means 11:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Corporation, the Finder and the Agent may agree;
 
“Common Shares” means the common shares of the Corporation, which the
Corporation is authorized to issue as constituted on the date hereof;
 
“Compensation Warrants” has the meaning given to it in subsection 7(b);
 
“Compensation Warrant Certificate” means the certificate representing the
Compensation Warrants;
 
“Compensation Warrant Share” has the meaning given to it in subsection 7(b);
 
“Concordia Project” means the Concordia gold project located in Baja California
Sur, Mexico;
 
“Corporation” means Vista Gold Corp.;
 
“Corporation’s Auditors” means Pricewaterhouse Coopers LLP or such firm of
chartered accountants as the Corporation may from time to time appoint as
auditors of the Corporation;
 
“Disclosure Documents” means, collectively, all of the documentation which has
been filed by or on behalf of the Corporation since December 31, 2009 with the
relevant Canadian Securities Regulators pursuant to the requirements of
applicable Canadian Securities Laws, including all press releases filed on
SEDAR;
 
“Environmental Laws” has the meaning given to it in subsection 5(ff);
 

 
- 2 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

“Escrow Deadline” means 4:30 p.m. (Vancouver time) on December 15, 2010 or such
other date as may be agreed to by the Agent, the Finder and the Corporation;
 
“Exercise Price” means:
 
 
(i)
US$3.50 at any time up to and including 4:30 p.m. (Vancouver time) on the first
anniversary of the Closing Date;

 
 
(ii)
US$4.00 at any time after the first anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the second anniversary of the
Closing Date;

 
 
(iii)
US$4.50 at any time after the second anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the third anniversary of the Closing
Date;

 
 
(iv)
U.S.$5.00 at any time after the third anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the Expiry Date.

 
“Exercise Date” means, with respect to any Special Warrants, the date upon which
the Special Warrants are deemed to be exercised;
 
“Financial Statements” means the audited consolidated financial statements of
the Corporation as at and for the year ended December 31, 2009 (the “Audited
Financial Statements”) and the unaudited interim consolidated financial
statements as at and for the six-month period ended June 30, 2010, including the
notes to such statements and, as applicable, the related auditors’ report on
such statements;
 
“Finder” means Global Resource Investments, Ltd.;
 
“Finder’s Agreement” means the finder’s agreement dated on or about the date
hereof between the Corporation and the Finder pursuant to which the Finder
agrees to locate and introduce the Corporation to potential Purchasers in the
United States and elsewhere outside of Canada;
 
“Indemnified Party” has the meaning given to it in Section 11 of this Agreement;
 
“Leased Premises” has the meaning given to it in subsection 5(y);
 
“Meeting” means the special meeting of the shareholders of the Corporation at
which the Shareholder Approval will be sought;
 
“Material Adverse Effect” when used in connection with an entity means any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), capitalization,
financial condition or results of operations of such entity and its parent (if
applicable) or subsidiaries taken as a whole;
 
“Mining Rights” shall have the meaning given to it in subsection 5(mm) hereof;
 
“misrepresentation”, “material fact”, “material change”, “affiliate”,
“associate” shall have the respective meanings given to it in the Securities Act
(British Columbia);
 
“Mt. Todd Project” means the Mt. Todd gold mine located in the Northern
Territory, Australia;
 
“Notice” has the meaning given to it in Section 18 of this Agreement;
 

 
- 3 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

“NYSE Amex” means NYSE Amex Equities stock exchange;
 
“Purchaser” means a purchaser of Special Warrants pursuant to the Offering;
 
“SEC” means the United States Securities and Exchange Commission;
 
“Securities Regulators” means, collectively, the Canadian Securities Regulators
and the SEC;
 
“Shareholder Approval” means the passing of a resolution by the majority of the
shareholders of the Corporation at a special meeting of shareholders approving
the terms of the Offering;
 
“Special Warrant Agent” means Computershare Trust Company of Canada in its
capacity as special warrant agent under the Special Warrant Indenture;
 
“Special Warrant Indenture” means the indenture to be dated as of the Closing
Date, and to be entered into between the Corporation and the Special Warrant
Agent pursuant to which the Special Warrants will be issued;
 
“Special Warrants” has the meaning given to it in the first paragraph of this
Agreement;
 
“Subscription Agreements” means collectively, the subscription agreements
entered into between the Corporation and each of the Purchasers in respect of
the Offering and includes all schedules thereto;
 
“Subsidiaries” means those subsidiaries set out in the AIF under the heading
“Item 1. Business - Corporate Organization Chart” and “Subsidiary” means any one
of them;
 
“Transfer Agent” means Computershare Investor Services Inc.;
 
“TSX” means the Toronto Stock Exchange;
 
“United States” or “U.S.” means the United States of America, its territories
and possessions, any state of the United States, and the District of Columbia;
 
“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;
 
 “U.S. Securities Act” means the United States Securities Act of 1933, as
amended; and
 
“Warrant Agent” means Computershare Trust Company of Canada in its capacity as
warrant agent under the Warrant Indenture;
 
“Warrant Indenture” means the indenture to be dated as of the Closing Date, and
to be entered into between the Corporation and the Warrant Agent pursuant to
which the Warrants will be issued.
 
Unless otherwise expressly provided in this Agreement, words importing only the
singular number include the plural and vice versa and words importing gender
include all genders. References to “Sections”, “subsections” or “clauses” are to
the appropriate section, subsection or clause of this Agreement.
 

 
- 4 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

TERMS AND CONDITIONS
 


1.
The Offering and Appointment of Agent

 
Based upon the foregoing and subject to the terms and conditions set out below,
the Corporation hereby appoints the Agent to act as its agent in Canada and the
Agent hereby accept such appointment, to effect the sale, in conjunction with
the Finder, of up to 13,043,479 Special Warrants for an aggregate purchase price
of up to approximately US$30,000,000, on a “best efforts” basis (i) to persons
resident in Canada on a private placement basis, and (ii) in such other
jurisdictions as may be agreed by the Corporation provided that no prospectus
filing or comparable obligation arises and the Corporation does not thereafter
become subject to continuous disclosure obligations in such other
jurisdictions.  The Agent agrees to use its best efforts to sell the Special
Warrants, but it is hereby understood and agreed that the Agent shall act as
agent only and is under no obligation to purchase any of the Special Warrants,
although the Agent or any employee of the Agent may subscribe for Special
Warrants, subject to applicable laws and applicable rules and by-laws of the
Investment Industry Regulatory Organization of Canada, if so desired.
 
2.
Compliance with Securities Laws

 
The Corporation shall fulfil and comply with, to the satisfaction of the Agent
(acting reasonably), all requirements of the Canadian Securities Laws required
to be fulfilled or complied with by the Corporation to permit the creation,
issuance, offering and sale of the Special Warrants through the Agent.
 
The parties acknowledge that the Special Warrants and the underlying Common
Shares, Warrants and Warrant Shares have not been and will not be registered
under the U.S. Securities Act or applicable state securities laws and the
Special Warrants may not be offered or sold in the United States or to, or for
the account or benefit of, U.S. Persons except pursuant to exemptions from the
registration requirements of the U.S. Securities Act and the applicable laws of
any applicable state of the United States.  Accordingly, the Corporation and the
Agent agree that any offers or sales in the United States and to, or for the
account or benefit of, U.S. Persons shall be conducted only by the Finder in
accordance with such terms and conditions as may be agreed upon between the
Corporation and the Finder.
 
3.
Representations, Warranties, Covenants and Obligations of the Agent

 
The Agent represents and warrants to, and covenants with, the Corporation that:
 
(a)
The Agent has complied and will comply with the Canadian Securities Laws in
connection with the distribution of the Special Warrants, and shall offer the
Special Warrants for sale to the public directly upon the terms and conditions
set out in this Agreement.  The Agent has offered and will offer for sale to the
public and sell the Special Warrants only in those jurisdictions where they may
be lawfully offered for sale or sold.

 
(b)
The Agent shall distribute the Special Warrants in a manner which complies with
and observes all applicable Canadian Securities Laws and will not, directly or
indirectly, offer, sell or deliver any Special Warrants to any person in any
jurisdiction other than Canada except in a manner which will not require the
Corporation to comply with the registration, prospectus, filing or other similar
requirements under the applicable securities laws of such other jurisdictions.

 
(c)
The Agent has offered and sold and will offer and sell the Special Warrants only
in an offshore transaction in accordance with Rule 903 under Regulation S under
the U.S. Securities Act.  Accordingly, none of the Agents, their affiliates nor
any person acting on their behalf, has made

 

 
- 5 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
or will make (i) any offer to sell or any solicitation of an offer to buy, any
Special Warrants to any person within the United States or any U.S. Person, or
for the account or benefit of any U.S. Person or person within the United
States; (ii) any sale of Special Warrants to any purchaser unless such purchaser
is not a U.S. Person nor a person within the United States and is not purchasing
for the account or benefit of any U.S. Person or person in the Untied States
and, at the time the buy order was or will have been originated, the purchaser
was outside the United States, or the Agent, affiliate or person acting on
behalf of either reasonably believed that such purchaser was outside the United
States; (iii) any “directed selling efforts” (as defined in Regulation S under
the U.S. Securities Act) in the United States with respect to the Securities.

 
4.
Escrow

 
 
The Corporation and the Agent acknowledge and agree that an amount equal to 100%
of the gross proceeds of the Offering (the “Escrowed Funds”) will be held by the
Special Warrant Agent in accordance with the terms of the Special Warrant
Indenture until the Meeting.  After the Meeting, the Escrowed Funds will be
distributed as follows:

 
 
(i)
if the Shareholder Approval is obtained at the Meeting prior to the Escrow
Deadline, the Escrowed Funds (together with all interest earned thereon) will be
released to the Corporation; and

 
 
(ii)
if the Shareholder Approval is not obtained prior to the Escrow Deadline, the
Escrowed Funds will be returned to the Purchasers and any interest thereon will
be released to the Corporation.

 
5.
Representations and Warranties of the Corporation

 
The Corporation represents and warrants to the Agent and to each of the
Purchasers and their permitted assigns, that each of the following
representations and warranties is true and correct on the date of this
Agreement:
 
 
(a)
the Corporation and each of the Subsidiaries is a corporation duly incorporated,
continued or amalgamated and validly existing under the laws of the jurisdiction
in which it was incorporated, continued or amalgamated, as the case may be, has
all requisite corporate power and authority and is duly qualified and holds all
necessary material permits, licences and authorizations necessary or required to
carry on its business as now conducted and to own, lease or operate its
properties and assets and no steps or proceedings have been taken by any person,
voluntary or otherwise, requiring or authorizing its dissolution or winding up,
and the Corporation has all requisite power and authority to enter into each of
this Agreement, the Subscription Agreements, the Special Warrant Certificates
and the Special Warrant Indenture, and to carry out its obligations hereunder
and thereunder;

 
 
(b)
other than the Subsidiaries, the Corporation does not beneficially own, or
exercise control or direction over, 10% or more of the outstanding voting shares
of any entity;

 
 
(c)
all of the Subsidiaries, and the Corporation’s direct and indirect holdings and
interests in each one, are as set out in the AIF under the heading “Item 1.
Business – Corporate Organization Chart;

 

 
- 6 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(d)
all of the issued and outstanding shares of the Subsidiaries are issued as fully
paid shares, in each case free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances, claims or demands whatsoever and no
person, firm or corporation has any agreement, option, right or privilege
(whether pre-emptive or contractual) capable of becoming an agreement, for the
purchase from the Corporation or any of its Subsidiaries of any interest in any
of the shares in the capital of any of the Subsidiaries;

 
 
(e)
each of the execution and delivery of this Agreement, the Subscription
Agreements, the Special Warrant Certificates and the Special Warrant Indenture,
and the performance by the Corporation of its obligations hereunder and
thereunder, the issue and sale of the Special Warrants hereunder and the
consummation of the transactions contemplated in this Agreement, the
Subscription Agreements, the Special Warrant Certificates and the Special
Warrant Indenture, do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a material default
under (whether after notice or lapse of time or both) (A) any statute, rule or
regulation applicable to the Corporation including, without limitation, Canadian
Securities Laws, the rules and regulations of the TSX and NYSE Amex, and United
States federal and state securities laws; (B) the constating documents, by-laws
or resolutions of the Corporation which are in effect at the date hereof; (C)
any mortgage, note, indenture, contract, agreement, joint venture, partnership,
instrument, lease or other document to which the Corporation is a party or by
which it is bound; or (D) any judgment, decree or order binding the Corporation
or the Subsidiaries or the property or assets of the Corporation or the
Subsidiaries;

 
 
(f)
none of the Corporation or any Subsidiary has approved, is contemplating, has
entered into any agreement in respect of, or has any knowledge of: (A) the
purchase of any property material to the Corporation or assets or any interest
therein or the sale, transfer or other disposition of any property material to
the Corporation or assets or any interest therein currently owned, directly or
indirectly, by the Corporation or any Subsidiary whether by asset sale, transfer
of shares or otherwise; or (B) the change of control (by sale or transfer of
shares or sale of all or substantially all of the property and assets of the
Corporation or any Subsidiary or otherwise) of the Corporation or any
Subsidiary;

 
 
(g)
the Financial Statements have been prepared in accordance with Canadian GAAP
and, together with certifications of the Corporation’s annual filings for 2009
and 2010, present fully, fairly and correctly in all material respects, the
financial condition of the Corporation as at the dates thereof and the results
of the operations and the changes in the financial position of the Corporation
for the periods then ended and contain and reflect adequate provisions or
allowance for all reasonably anticipated liabilities, expenses and losses of the
Corporation and there has been no change in accounting policies or practices of
the Corporation since December 31, 2009. The Financial Statements have been
reconciled to the generally accepted accounting principles of the United
States  in accordance with the U.S. Securities Act and the SEC’s rules and
guidelines;

 
 
(h)
all taxes (including income tax, capital tax, payroll taxes, employer health
tax, workers’ compensation payments, property taxes, custom and land transfer
taxes), duties, royalties, levies, imposts, assessments, deductions, charges or
withholdings and all liabilities with respect thereto including any penalty and
interest payable with respect thereto (collectively, “Taxes”) due and payable by
the Corporation and the Subsidiaries have been paid, except where the failure to
pay such taxes would not constitute an adverse material fact in respect of the
Corporation or have a Material Adverse Effect on the

 

 
- 7 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Corporation.  All tax returns, declarations, remittances and filings required to
be filed by the Corporation and the Subsidiaries have been filed with all
appropriate governmental authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading, except
where such failure would not constitute an adverse material fact in respect of
the Corporation or have a Material Adverse Effect on the Corporation.  To the
best of the knowledge of the Corporation, no examination of any tax return of
the Corporation or any Subsidiary is currently in progress and there are no
issues or disputes outstanding with any governmental authority respecting any
taxes that have been paid, or may be payable, by the Corporation or any
Subsidiary, in any case, except where such examinations, issues or disputes
would not constitute an adverse material fact in respect of the Corporation or
have a Material Adverse Effect on the Corporation;
 
 
(i)
the Corporation’s Auditors are independent public accountants as required by the
U.S. Securities Act and the rules of the Public Company Accounting Oversight
Board and are independent with respect to the Corporation under applicable
Canadian Securities Laws and there has never been a reportable disagreement
(within the meaning of National Instrument 51-102 – Continuous Disclosure)
between the Corporation and its Auditors;

 
 
(j)
the Corporation has established and maintains “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the U.S. Exchange
Act) and “internal controls over financial reporting” (as such term is defined
in Rule 13a-15(f) under the 1934 Act); such disclosure controls and procedures
are designed to ensure that material information relating to the Corporation,
including its consolidated subsidiaries, is made known to the Corporation’s
Chief Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; and the Corporation has taken all
reasonably necessary actions to ensure that, the Corporation and the
Subsidiaries and their respective officers and directors, in their capacities as
such, will be in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder;

 
 
(k)
the Corporation maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;

 
 
(l)
the Corporation is in compliance with the certification requirements with
respect to the Corporation’s annual and interim filings with the Canadian
Securities Regulators;

 
 
(m)
the audit committee of the Corporation is comprised and operates in accordance
with the requirements of National Instrument 52-110 – Audit Committees of the
Canadian Securities Administrators;

 
 
(n)
the Corporation is a reporting issuer not in default for purposes of Canadian
Securities Laws in jurisdictions which recognize the concept of reporting issuer
status. Further, the

 

 
- 8 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Corporation is not an “ineligible issuer” (as defined in Rule 405 of the U.S.
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the U.S. Securities Act with respect to the Offering.
 
 
(o)
as at the Closing Date, except as contemplated by this Agreement and as
disclosed in the Disclosure Documents, other than restricted stock units (“RSU”)
and stock options issued to employees and executive officers of the Corporation
during the last fiscal quarter, no holder of outstanding shares in the capital
of the Corporation will be entitled to any pre-emptive or any similar rights to
subscribe for any Common Shares or other securities of the Corporation and no
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, any shares in the capital of the Corporation are outstanding;

 
 
(p)
except as disclosed in the Disclosure Documents, no legal or governmental
proceedings or inquiries are pending to which the Corporation, or any of its
Subsidiaries, is a party or to which its property is subject that would result
in the revocation or modification of any material certificate, authority, permit
or license necessary to conduct the business now owned or operated by the
Corporation and its Subsidiaries which, if the subject of an unfavourable
decision, ruling or finding would have a Material Adverse Effect on the
Corporation and, to the best of the Corporation’s knowledge, no such legal or
governmental proceedings or inquiries have been threatened against or are
contemplated with respect to the Corporation or its Subsidiaries or with respect
to their properties;

 
 
(q)
none of the Corporation nor its Subsidiaries is in violation of its constating
documents or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any contract,
indenture, trust deed, mortgage, loan agreement, note, lease or other agreement
or instrument to which it is a party or by which it or its property may be
bound;

 
 
(r)
the Corporation and each of its Subsidiaries owns or has the right to use under
license, sub-license or otherwise all material intellectual property used by the
Corporation and its Subsidiaries in its business, including copyrights,
industrial designs, trade marks, trade secrets, know how and proprietary rights,
free and clear of any and all encumbrances;

 
 
(s)
any and all of the agreements and other documents and instruments pursuant to
which the Corporation and its Subsidiaries hold the property and assets thereof
(including any interest in, or right to earn an interest in, any property) are
valid and subsisting agreements, documents or instruments in full force and
effect, enforceable in accordance with the terms thereof, neither the
Corporation nor any Subsidiary is in default of any of the provisions of any
such agreements, documents or instruments nor has any such default been alleged
that, in each case could reasonably be expected to have a Material Adverse
Effect on the Corporation, and such properties and assets are in good standing
under the applicable statutes and regulations of the jurisdictions in which they
are situated and all leases, licences and claims pursuant to which the
Corporation or any Subsidiary derive the interests thereof in such property and
assets are in good standing and there has been no default under any such lease,
licence or claim that could reasonably be expected to have a Materially Adverse
Effect on the Corporation.  None of the properties (or any interest in, or right
to earn an interest in, any property) of the Corporation or any Subsidiary is
subject to any right of first refusal or purchase or acquisition right;

 

 
- 9 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(t)
each of this Agreement, the Subscription Agreements, the Special Warrant
Certificates and the Special Warrant Indenture has been or will be duly
authorized and executed and delivered by the Corporation and constitutes or will
constitute a valid and binding obligation of the Corporation enforceable against
the Corporation in accordance with its terms, except as enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting the rights of creditors generally and except as limited
by the application of equitable principals when equitable remedies are sought,
and by the fact that rights to indemnity, contribution and waiver, and the
ability to sever unenforceable terms, may be limited by applicable law;

 
 
(u)
at the Closing Time, all necessary corporate action will have been taken by the
Corporation (i) to allot and authorize the creation, issuance and sale of the
Special Warrants, (ii) to allot and authorize the creation and issuance of the
Warrants and the Compensation Warrants, (iii) to allot and reserve for issuance,
the Shares upon the deemed exercise of the Special Warrants, Warrant Shares upon
the due exercise of the Warrants and Compensation Warrant Shares upon the due
exercise of the Compensation Warrants;

 
 
(v)
no order or ruling suspending the sale or ceasing the trading in any securities
of the Corporation (including the Special Warrants) has been issued by any
securities regulatory authority and is continuing in effect and no proceedings
for that purpose have been instituted or, to the best knowledge of the
Corporation, are pending, contemplated or threatened by any regulatory
authority;

 
 
(w)
the authorized capital of the Corporation consists of an unlimited number of
Common Shares and an unlimited number of preferred shares, which, as at the
close of business on the business day immediately preceding the date hereof, (i)
46,596,708 Common Shares and no preferred shares were issued and outstanding as
fully paid and non-assessable shares in the capital of the Corporation, and (ii)
177,500 RSUs, 2,563,661 stock options and 200,000 warrants were issued and
outstanding;

 
 
(x)
the Corporation has not made any loans to or guaranteed the obligations of any
person other than the Subsidiaries;

 
 
(y)
with respect to each premises of the Corporation or its Subsidiaries which is
material to the Corporation and its Subsidiaries on a consolidated basis and
which the Corporation or any of its Subsidiaries occupies as tenant (the “Leased
Premises”), the Corporation or such Subsidiary occupies the Leased Premises and
has the exclusive right to occupy and use the Leased Premises and each of the
leases pursuant to which the Corporation and/or its Subsidiaries occupies the
Leased Premises is in good standing and in full force and effect;

 
 
(z)
the Corporation and each Subsidiary is in compliance with all laws respecting
employment and employment practices, terms and conditions of employment, pay
equity and wages, except where non-compliance with such laws could not
reasonably be expected to have a Material Adverse Effect on the Corporation or
any Subsidiary, and has not and is not engaged in any unfair labour practice;

 
 
(aa)
no labour dispute with the employees of the Corporation or any Subsidiary exists
or, to the knowledge of the Corporation, is imminent, and the Corporation is not
aware of any existing or imminent labour disturbance by the employees of any of
its or any

 

 
- 10 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Subsidiary’s principal suppliers, manufacturers or contractors, which, in either
case, may reasonably be expected to result in a Material Adverse Effect;
 
 
(bb)
except as disclosed in the Disclosure Documents, to the best knowledge of the
Corporation, none of the directors, officers or employees of the Corporation or
any associate or affiliate of any of the foregoing had or has any material
interest, direct or indirect, in any transaction or any proposed transaction
with the Corporation or its Subsidiaries which, as the case may be, materially
affects, is material to or will materially affect the Corporation;

 
 
(cc)
the assets of the Corporation and its Subsidiaries and their business and
operations are insured against loss or damage with responsible insurers on a
basis consistent with insurance obtained by reasonably prudent participants in
comparable businesses, and such coverage is in full force and effect, and the
Corporation has not failed to promptly give any notice of any material claim
thereunder;

 
 
(dd)
the Transfer Agent at its principal offices in Vancouver and Toronto has been
duly appointed as registrar and transfer agent for the Common Shares;

 
 
(ee)
the minute books of the Corporation and its Subsidiaries for the periods from
their respective dates of incorporation to the date hereof are all of the minute
books of the Corporation and its Subsidiaries, respectively, and contain copies
of all material proceedings (or certified copies thereof or drafts thereof
pending approval) of the shareholders, the directors and all committees of
directors of the Corporation and its Subsidiaries to the date of review of such
corporate records and minute books and there have been no other meetings,
resolutions or proceedings of the shareholders, directors or any committees of
the directors of the Corporation or any of its Subsidiaries to the date hereof
not reflected in such minute books and other records on a consolidated basis;

 
 
(ff)
to the best of the Corporation’s knowledge, neither the Corporation nor any of
its Subsidiaries has been in material violation of, in connection with the
ownership, use, maintenance or operation of its property and assets, including
the Leased Premises, any applicable federal, provincial, state, municipal or
local laws, by-laws, regulations, orders, policies, permits, licences,
certificates or approvals having the force of law, domestic or foreign, relating
to environmental, health or safety matters (collectively the “Environmental
Laws”) which would have a Material Adverse Effect on the Corporation;

 
 
(gg)
without limiting the generality of subsection (ff) immediately above, the
Corporation and each of its Subsidiaries, do not have any knowledge of, and have
not received any notice of, any material claim, judicial or administrative
proceeding, pending or threatened against, or which may affect, either the
Corporation or any Subsidiary or any of the property, assets or operations
thereof, relating to, or alleging any violation of any Environmental Laws, the
Corporation is not aware of any facts which could give rise to any such claim or
judicial or administrative proceeding and neither the Corporation nor any
Subsidiary nor any of the property, assets or operations thereof is the subject
of any investigation, evaluation, audit or review by any governmental authority
(which term means and includes, without limitation, any national, federal
government, province, state, municipality or other political subdivision of any
of the foregoing, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or

 

 
- 11 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

capital ownership or otherwise) by any of the foregoing) to determine whether
any violation of any Environmental Laws has occurred or is occurring or whether
any remedial action is needed in connection with a release of any contaminant
into the environment, except for compliance investigations conducted in the
normal course by any governmental authority, in each case which could reasonably
be expected to have a Material Adverse Effect on the Corporation;
 
 
(hh)
there are no orders, rulings or directives issued, pending or, to the best of
the Corporation’s knowledge threatened against the Corporation or any of its
Subsidiaries under or pursuant to any Environmental Laws requiring any work,
repairs, construction or capital expenditures with respect to the property or
assets of the Corporation or any of its Subsidiaries (including the Leased
Premises) which would have a Material Adverse Effect on the Corporation;

 
 
(ii)
to the best of the Corporation’s knowledge, the Corporation and its Subsidiaries
are not subject to any contingent or other liabilities relating to the
restoration or rehabilitation of land, water or any other part of the
environment (except for those derived from normal exploration or mining
activities including requirements to post bonds to underwrite the cost of
rehabilitation) or non-compliance with Environmental Laws which could reasonably
be expected to have a Material Adverse Effect on the Corporation;

 
 
(jj)
other than the Finder pursuant to the Finder’s Agreement, there is no person
acting or purporting to act at the request or on behalf of the Corporation that
is entitled to any brokerage or finder’s fee in connection with the transactions
contemplated by this Agreement;

 
 
(kk)
except as disclosed in the Disclosure Documents, each of the Corporation and its
Subsidiaries holds all requisite licences, registrations, qualifications,
permits and consents necessary or appropriate for carrying on its business as
currently carried on and all such licences, registrations, qualifications,
permits and consents are valid and subsisting and in good standing in all
material respects except where the failure to hold such licences, registrations,
qualifications, permits and consents would not have a Material Adverse Effect on
the Corporation.  In particular, without limiting the generality of the
foregoing, except as disclosed in the Disclosure Documents, neither the
Corporation nor any of its Subsidiaries has received any notice of proceedings
relating to the revocation or adverse modification of any material mining or
exploration permit or licence, nor have any of them received notice of the
revocation or cancellation of, or any intention to revoke or cancel, any mining
claims, groups of claims, exploration rights, concessions or leases with respect
to any of the Corporation’s resource properties where such revocation or
cancellation would have a Material Adverse Effect on the Corporation;

 
 
(ll)
except as disclosed in the Disclosure Documents, the Corporation and the
Subsidiaries are the absolute legal and beneficial owners of, and have good and
marketable title to, all of the material property or assets thereof as described
in the Disclosure Documents, and no other Mining Rights (as defined below) are
necessary for the conduct of the business of the Corporation or any Subsidiary
as currently conducted, none of the Corporation or any Subsidiary knows of any
claim or the basis for any claim that might or could materially and adversely
affect the right thereof to use, transfer or otherwise exploit such Mining
Rights and, none of the Corporation or any Subsidiary has any responsibility or
obligation to pay any material commission, royalty, license fee or similar
payment to any person with respect to the Mining Rights thereof;

 

 
- 12 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(mm)
the Corporation and its Subsidiaries hold either freehold title, mining leases,
mining concessions, mining claims or participating interests or other
conventional property or proprietary interests or rights, recognized in the
jurisdiction in which a particular property described in the Disclosure
Documents is located (collectively, “Mining Rights”), in respect of the ore
bodies and minerals located in properties in which the Corporation and the
Subsidiaries have an interest as described in the Disclosure Documents under
valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit the Corporation or
the applicable Subsidiary to explore the minerals relating thereto; all
property, leases or claims in which the Corporation or any Subsidiary has an
interest or right have been validly located and recorded in accordance in all
material respects with all applicable laws and are valid and subsisting except
where the failure to be so would not have a Material Adverse Effect on the
Corporation; and each of the proprietary interests or rights and each of the
documents, agreements and instruments and obligations relating thereto referred
to above is currently in good standing in the name of the Corporation or a
Subsidiary except where the failure to be so would not have a Material Adverse
Effect on the Corporation;

 
 
(nn)
the definitive form of certificate representing the Common Shares is in proper
form under the laws of Yukon, complies with the requirements of the TSX and NYSE
Amex and does not conflict with the constating documents of the Corporation;

 
 
(oo)
since the date of the most recent Financial Statements, the Corporation has not
declared or paid any dividends or declared or made any other payments or
distributions on or in respect of any of its shares and has not, directly or
indirectly, redeemed, purchased or otherwise acquired any of its shares or
agreed to do so or otherwise effected any return of capital with respect to such
shares;

 
 
(pp)
the Corporation is not in default in any material respect of any requirement of
Securities Laws, applicable securities laws in the United States, the TSX or
NYSE Amex and the Corporation is not included in a list of defaulting reporting
issuers maintained by the Canadian Securities Regulators;

 
 
(qq)
all disclosure filings required to be made by the Corporation pursuant to
Canadian Securities Laws, applicable securities laws in the United States, and
the rules and regulations of the TSX and NYSE Amex have been made and such
disclosure and filings were true and accurate as at the respective dates thereof
and the Corporation has not filed any confidential material change reports;

 
 
(rr)
the Corporation is not aware of any legislation, or proposed legislation
(published by a legislative body), which it anticipates will materially and
adversely affect the business, affairs, operations, assets, liabilities
(contingent or otherwise) or prospects of the Corporation and the Subsidiaries,
considered as a whole;

 
 
(ss)
none of the Corporation, any Subsidiary or, to the Corporation’s knowledge, any
director, officer, agent, employee or affiliate of the Corporation or any of the
Subsidiaries has, directly or indirectly, while acting on behalf of the
Corporation or its Subsidiaries,: (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) or the Foreign

 

 
- 13 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Corrupt Practices Act of 1977, as amended (United States) or similar
legislation; or (iv) made any other unlawful payment. The operations of the
Corporation and each Subsidiary are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the United States Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statues of all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Corporation or any subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Corporation, threatened.
Neither the Corporation nor any subsidiary nor, to the knowledge of the
Corporation, any director, officer, agent, employee or affiliate of the
Corporation or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), and the Corporation will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
 
6.
Covenants of the Corporation

 
The Corporation hereby covenants to the Agent and to each of the Purchasers and
their permitted assigns, and acknowledges that each of them is relying on such
covenants in purchasing the Special Warrants, that the Corporation shall:
 
 
(a)
duly execute the Subscription Agreements which have been duly completed by the
Purchasers, the Special Warrant Certificates and the Special Warrant Indenture,
and duly and punctually perform all the obligations to be performed by it under
this Agreement, the Subscription Agreements, the Special Warrant Certificates
and the Special Warrant Indenture;

 
 
(b)
fulfil or cause to be fulfilled, at or prior to the Closing Date, each of the
conditions required to be fulfilled by it pursuant to this Agreement;

 
 
(c)
use commercially reasonable efforts to obtain the approval of the TSX and NYSE
Amex to list the Shares, Warrant Shares and Compensation Warrant Shares on such
stock exchanges on that date which is four months and one day after the Closing
Date, subject only to standard listing conditions in respect of the TSX and
subject only to official notice of issuance if required in respect of NYSE Amex;

 
 
(d)
use commercially reasonable efforts obtain the approval of the TSX to list the
Warrants on such stock exchange on that date which is four months and one day
after the Closing Dates, subject only to the standard listing conditions of the
TSX;

 
 
(e)
fulfil all legal requirements to permit the creation, issuance, offering and
sale of the Special Warrants as contemplated in this Agreement and file or cause
to be filed all documents, applications, forms or undertakings reasonably
required to be filed by the Corporation and take or cause to be taken all action
reasonably required to be taken by the Corporation in connection with the
purchase and sale of the Special Warrants so that the distribution of the
Special Warrants may lawfully occur by way of exemption from

 

 
- 14 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

the requirement to file a prospectus in Canada or a registration statement in
the United States or similar document in any other jurisdiction;
 
 
(f)
until the Exercise Date shall have occurred, use commercial reasonable efforts
to promptly provide to the Agent and the Finder, prior to the publication,
filing or issuance thereof, any communication to the public;

 
 
(g)
ensure that the Special Warrants and Compensation Warrants when issued on the
Closing Date contain all material attributes substantially in the form described
in this Agreement and that the Shares and Warrants, the Warrant Shares and the
Compensation Warrant Shares duly reserved and allotted for issuance upon the due
exercise of the Special Warrants, Warrants or Compensation Warrants, as the case
may be, in accordance with their terms;

 
 
(h)
ensure that the Special Warrants (upon payment therefor), the Shares and
Warrants (upon the deemed exercise of the Special Warrants), the Compensation
Warrants, the Warrant Shares (upon due exercise of the Warrants) and the
Compensation Warrant Shares (upon due exercise of the Compensation Warrants)
will be validly issued as fully paid and non-assessable securities in the
capital of the Corporation;

 
 
(i)
comply with each of the covenants of the Corporation set out in the Subscription
Agreements and the Special Warrant Indenture; and

 
 
(j)
use commercially reasonable efforts to obtain, at or prior to the Escrow
Deadline, the Shareholder Approval.

 
7.
Fees and Expenses

 
 
(a)
In consideration of the services rendered by the Agent in connection with the
Offering, the Corporation agrees to issue to the Agent that number of Special
Warrants equal to 5% of the aggregate number of Special Warrants sold by the
Agent to Purchasers pursuant to the Offering (excluding, for greater certainty,
any Special Warrants placed by the Finder or issued to the Finder in respect of
fees payable to the Finder).

 
 
(b)
The Corporation also agrees to issue to the Agent that number of compensation
warrants (“Compensation Warrants”) equal to 5% of the aggregate number of
Special Warrants sold by the Agent to Purchasers pursuant to the Offering
(excluding, for greater certainty, any Special Warrants placed by the Finder or
issued to the Finder in respect of fees payable to the Finder). Each
Compensation Warrant shall be exercisable for one Common Share (a “Compensation
Warrant Share”) at a price of US$2.30 for a period of two years following the
Closing Date.

 
 
(c)
The Corporation shall reimburse the Agent for, all reasonable fees and
disbursements of the Agent’s legal counsel as well as all reasonable
“out-of-pocket” expenses of the Agent (the “Agent’s Expenses”).

 
8.
Closing Deliveries

 
The purchase and sale of the Special Warrants shall be completed at the Closing
Time concurrently at the offices of Borden Ladner Gervais LLP, Vancouver,
British Columbia and Heenan Blaikie LLP, Toronto, Ontario or at such other place
or places as the Agent, the Finder and the Corporation may agree upon.  At
 

 
- 15 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

the Closing Time, the Corporation shall duly and validly deliver to the Agent
and the Finder definitive certificates representing the Special Warrants,
registered in the name or names as directed by the Agent and the Finder not less
than one Business Day prior to the Closing Time, against payment by the Agent
and the Finder to the Special Warrant Agent of the aggregate purchase price for
the Special Warrants to the Corporation, by certified cheque or wire transfer.
 
9.
Closing Conditions

 
The Agent obligation to complete the Closing at the Closing Time shall be
subject to the accuracy of the representations and warranties of the Corporation
contained in this Agreement as of the date of this Agreement and as of the
Closing Date, the performance by the Corporation of its obligations under this
Agreement in all material respects and the following conditions:
 
 
(a)
The Agent shall have received at the Closing Time a legal opinion dated the
Closing Date, in form and substance satisfactory to counsel to the Agent, acting
reasonably, addressed to the Agent from Canadian counsel to the Corporation,
Borden Ladner Gervais LLP, as to the laws of Canada and each Canadian province
or territory where Special Warrants are sold, which counsel in turn may rely
upon the opinions of local counsel where they deem such reliance proper as to
the laws other than those of Canada, British Columbia, Alberta, Ontario and
Quebec and as to matters of fact, on certificates of the Corporation’s Auditors,
the Transfer Agent, public officials and officers of the Corporation and
correspondence with public and stock exchange officials with respect to the
following matters:

 
 
(i)
that the Corporation is validly existing and in good standing under the laws of
the Yukon Territory, with the corporate power and authority under such law to
conduct its business;

 
 
(ii)
the authorized and issued capital of the Corporation immediately prior to the
Closing Date;

 
 
(iii)
that the Corporation (a) has the corporate power to execute, deliver and perform
this Agreement, the Subscription Agreements, the Special Warrant Certificates,
the Warrant Indenture and the Special Warrant Indenture, and (b) has taken all
corporate action necessary to authorize the execution, delivery and performance
of this Agreement, the Subscription Agreements, the Special Warrant
Certificates, the Warrant Indenture and the Special Warrant Indenture;

 
 
(iv)
the execution and delivery by the Corporation of each of this Agreement the
Subscription Agreements, the Special Warrant Certificates, the Warrant Indenture
and the Special Warrant Indenture do not, and the performance by the Corporation
of its obligations thereunder will not, (a) result in a violation of the
Corporation’s certificate of incorporation or by-laws or (b) result in a
violation of the applicable laws of the Yukon Territory or the federal laws of
Canada applicable therein;

 
 
(v)
that the Special Warrants, Warrants and Compensation Warrants have been duly
authorized by the Corporation and, when issued and delivered upon the due
exercise of the Special Warrants, Warrants or Compensation Warrants, as the case
may be, the Shares, Warrant Shares and Compensation Warrant Shares, will be
validly issued, fully paid and non-assessable;

 

 
- 16 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(vi)
that the Transfer Agent at its principal offices in Vancouver and Toronto has
been duly appointed as transfer agent and registrar for the Common Shares;

 
 
(vii)
that Computershare Trust Company of Canada has been duly appointed as special
warrant agent under the Special Warrant Indenture and as warrant agent under the
Warrant Indenture;

 
 
(viii)
that the offering, issue, sale and delivery of the Special Warrants by the
Corporation to the Purchasers in accordance with the Subscription Agreement, and
of the Compensation Warrants to the Agent, has been effected in such a manner as
to be exempt, either by statute, regulation, instrument or order, from the
prospectus requirements of the applicable Canadian Securities Laws and no
prospectus is required, no other document will be required to be filed, no
proceeding will be required to be taken and no approval, permit, consent, order
or authorization of any regulatory authority will be required to be obtained
under the applicable Canadian Securities Laws to permit the offering, issue,
sale and delivery of the Special Warrants to the Purchasers and the Compensation
Warrants to the Agent; it being noted however that the Corporation is required
to file with the applicable Canadian Securities Regulators within 10 days of the
date of issue and sale of the Special Warrants (i) a report prepared and
executed in accordance with Form 45-106F1 prescribed by NI 45-106 in respect of
Special Warrants purchased by Purchasers in reliance on registration exemptions
contained in NI 45-106, (ii) the applicable fee, if any, and (iii) in the case
of British Columbia a fee checklist in Form 11-901F, if applicable;

 
 
(ix)
that the issue of the Shares and Warrants upon the deemed exercise of the
Special Warrants, the Warrant Shares upon the due exercise of the Warrants and
of the Compensation Warrant Shares upon the due exercise of the Compensation
Warrants in accordance with the terms and conditions thereof will be exempt from
the prospectus requirements of the applicable Canadian Securities Laws and no
prospectus is required, no other document will be required to be filed, no
proceeding will be required to be taken and no approval, permit, consent, order
or authorization of any regulatory authority will be required to be obtained
under the applicable Canadian Securities Laws to permit the issuance by the
Corporation of the Shares and Warrants upon the deemed exercise of the Special
Warrants, the Warrant Shares upon the due exercise of the Warrants and the
Compensation Warrant Shares upon the due exercise of the Compensation Warrants.

 
 
(x)
that the first trade by a holder of the Special Warrants, Shares, Warrants
and/or the Warrant Shares, or by the Agent of the Compensation Warrant Shares,
other than a trade which is otherwise exempt under the applicable Canadian
Securities Laws, will be deemed to be a distribution and subject to the
prospectus requirements of the applicable Canadian Securities Laws, unless:

 
 
(a)
the Corporation is and has been a reporting issuer in a jurisdiction of Canada
for the four months immediately preceding such first trade,

 
 
(b)
at the time of such first trade at least four months have elapsed from the date
of issue of the Special Warrants or the Compensation Warrants, as the case may
be,

 

 
- 17 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(c)
the certificates representing the Special Warrant or the Compensation Warrants
and if issued prior to that date which is four month and one day following the
Closing Date, the Shares, Warrants, Warrant Shares or Compensation Warrant
Shares, as the case may be, bear the legend prescribed under clause 2.5(2)3 of
National Instrument 45-102 Resale of Securities of the Canadian Securities
Administrators (“NI 45-102”),

 
 
(d)
the trade is not a “control distribution” as such term is defined in section 1.1
of NI 45-102,

 
 
(e)
no unusual effort is made to prepare the market or to create a demand for the
security that is the subject of the trade,

 
 
(f)
no extraordinary commission or consideration is paid to a person or company in
respect of the trade, and

 
 
(g)
if the selling security holder is an insider or officer of the Corporation, the
selling security holder has no reasonable grounds to believe that the
Corporation is in default of applicable Canadian Securities Laws; and



 
(xi)
as to all other legal matters reasonably requested by counsel to the Agent
relating to the distribution of the Special Warrants.

 
 
(b)
The Agent shall have received at the Closing Time a title opinion of local
counsel in Australia and Mexico dated the Closing Date, in form and substance
satisfactory to counsel to the Agent, acting reasonably, addressed to the Agent,
the Finder and Purchasers in respect of the Mt. Todd Project and Concordia
Project, respectively.

 
 
(c)
The Agent shall have received at the Closing Time certificates dated the Closing
Date, addressed to the Agent and counsel to the Agent and signed by appropriate
officers of the Corporation, with respect to the articles and by-laws of the
Corporation, all resolutions of the board of directors of the Corporation
relating to this Agreement, the incumbency and specimen signatures of signing
officers of the Corporation and with respect to such other matters as the Agent
may reasonably request.

 
 
(d)
The Agent shall have received at the Closing Time a certificate or certificates
dated the Closing Date, addressed to the Agent and counsel to the Agent and
signed on behalf of the Corporation by the Chief Executive Officer and by the
Chief Financial Officer of the Corporation or other officers of the Corporation
acceptable to the Agent, certifying for and on behalf of the Corporation after
having made due enquiry, that:

 
 
(i)
since the date of the Audited Financial Statements (A) there has been no
material change (actual, anticipated, contemplated, proposed or threatened,
whether financial or otherwise) in the business, financial condition, affairs,
operations, business prospects, assets, liabilities or obligations (contingent
or otherwise) or capital of the Corporation, and (B) no transaction has been
entered into by either of the Corporation which is material to the Corporation,
other than as disclosed in the Disclosure Documents;

 
 
(ii)
there are no contingent liabilities affecting the Corporation which are material
to the Corporation, other than as disclosed in this Agreement;

 

 
- 18 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(iii)
no order, ruling or determination having the effect of suspending the sale or
ceasing the trading of the Common Shares or any other securities of the
Corporation has been issued by any regulatory authority and is continuing in
effect and no proceedings for that purpose have been instituted or are pending
or, to the knowledge of such officers, contemplated or threatened under any of
the Canadian Securities Laws or by any other regulatory authority;

 
 
(iv)
the Corporation has complied with and satisfied in all material respects the
covenants, terms and conditions of this Agreement on its part to be complied
with and satisfied up to the Closing Time;

 
 
(v)
the representations and warranties of the Corporation contained in this
Agreement are true and correct in all material respects as of the Closing Date
with the same force and effect as if made at and as of the Closing Time after
giving effect to the transactions contemplated by this Agreement; and

 
 
(vi)
such other matters as the Agent may reasonably request.

 
 
(e)
The Agent shall not identified any material adverse changes or
misrepresentations or any items materially adversely affecting the Corporation’s
affairs which exist as of the date hereof but which have not been widely
disseminated to the public.

 
10.
Rights of Termination

 
This Agreement may be terminated in the discretion of the Agent by written
notice to the Corporation given prior to the Closing Time in the event that:
 
 
(a)
the Corporation is in material breach of any term, condition, covenant or
agreement contained in this Agreement or any representation or warranty given by
the Corporation in this Agreement is determined to have been untrue, false or
misleading in any material way as of the date upon which such was given; or

 
 
(b)
at or prior to the Closing Time:

 
 
(i)
there shall have occurred any adverse material change or there shall be
discovered any previously undisclosed adverse material fact in relation to the
Corporation; or

 
 
(ii)
there shall have occurred any change in the Canadian Securities Laws or any
inquiry, investigation or other proceeding is made or any order is issued under
or pursuant to any statute of Canada or any province thereof or any statute of
the United States or any state thereof or any stock exchange in relation to the
Corporation or any of its securities (except for any inquiry, investigation or
other proceeding based upon activities of the Agent and not upon activities of
the Corporation);

 
which, in the opinion of the Agent, prevents or restricts trading in or the
distribution of the Special Warrants or the Common Shares or adversely affects
or would reasonably be expected to adversely affect the market price or value of
the Common Shares; or
 

 
- 19 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(iii)
there should develop, occur or come into effect or existence any event, action,
state, condition or major financial occurrence or catastrophe of national or
international consequence or any law or regulation which, in the reasonable
opinion of the Agent, seriously adversely affects or involves, or will seriously
adversely affect or involve, the financial markets or the business, operations
or affairs of the Corporation and its Subsidiaries, taken as a whole;

 
 
(iv)
a cease trading order is made by any securities regulator or other competent
authority by reason of the fault of the Corporation or its directors, officers
or agents and such cease trading order is not rescinded within 48 hours;

 
 
(v)
the state of the financial markets where the Special Warrants are marketed is
such that in the opinion of the Agent, acting reasonably, it would be
unprofitable to offer the Special Warrants for sale; or

 
 
(vi)
the Agent identifies a material adverse fact with respect to the Corporation or
any of its Subsidiaries or the Special Warrants which existed as of the date
hereof but which had not been disclosed to the Agent.

 
The rights of termination contained herein may be exercised by the Agent and are
in addition to any other rights or remedies the Agent may have in respect of any
default, act or failure to act or non-compliance by the Corporation in respect
of any of the matters contemplated by this Agreement or otherwise.  In the event
of any such termination, there shall be no further liability on the part of the
Agent to the Corporation or on the part of the Corporation to the Agent except
in respect of any liability which may have arisen prior to or arise after such
termination under any of Sections 11 or 12.
 
11.
Indemnity

 
 
(a)
The Corporation covenants and agrees to indemnify and save harmless each of the
Agent and its affiliates, and their respective directors, officers, employees,
shareholders and agents (collectively, “Agent’s Personnel”), against all losses
(other than loss of profits), claims, damages, liabilities, and reasonable costs
or expenses, whether joint or several, caused or incurred by reason of or in
connection with the transactions contemplated hereby including, without
limitation, the following:

 
 
(i)
the omission or alleged omission to state in any certificate of the Corporation
or of any officer of the Corporation delivered in connection with the Offering
any material fact required to be stated therein where such omission or alleged
omission constitutes or is alleged to constitute a misrepresentation;

 
 
(ii)
the non-compliance or alleged non-compliance by the Corporation with any
material requirement of applicable securities laws, including the Corporation’s
non-compliance with any statutory requirement to make any document available for
inspection; and

 
 
(iii)
a material breach of any representation, warranty or covenant of the Corporation
contained in this Agreement to be entered into in connection with the Offering
or the failure of the Corporation to comply in all material respects with any of
its obligations hereunder or thereunder,

 

 
- 20 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
and will reimburse the Agent and any Agent’s Personnel promptly upon demand for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such losses, claims, damages, liabilities or
actions in respect thereof, as incurred.

 


The Corporation shall not, without the prior written consent of the Agent, which
shall not be unreasonably withheld, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification may be sought hereunder (whether or not the
Agent or any of the Agent’s Personnel are a party to such claim, action, suit or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of the Agent and Agent’s Personnel from all liability
arising out of such claim, action, suit or proceeding. Notwithstanding the
foregoing, an indemnifying party shall not be liable for the settlement of any
claim or action in respect of which indemnity may be sought hereunder effected
without its written consent, which consent shall not be unreasonably withheld.


 
(b)
If any matter or thing contemplated by this indemnity shall be asserted against
any party in respect of which indemnification is or might reasonably be
considered to be provided (an "Indemnified Party"), such Indemnified Party will
notify the Corporation as soon as possible and in any event on a timely basis,
of the nature of such claim, provide copies of relevant documentation, keep the
Corporation advised of the progress thereof and discuss with the Corporation any
significant actions proposed.  The Corporation shall be entitled (but not
required) to assume the defence of any suit brought to enforce such claim;
provided, however, that the defence shall be through legal counsel acceptable to
the Indemnified Party, acting reasonably, and that no settlement may be made by
the Corporation or the Indemnified Party without the prior written consent of
the other, such consent not to be unreasonably withheld.

 
 
(c)
The indemnity in paragraph (a) shall not apply to the extent that: (i) such
Indemnified Party has been negligent or has committed wilful misconduct or any
fraudulent act in the course of its performance of professional services
rendered under this Agreement; or (ii) such losses, expenses, claims, damages or
liabilities to which the Indemnified Party may be subject were caused by the
negligence, wilful misconduct or fraudulent act of the Indemnified Party.

 
 
(d)
In any claim, the Indemnified Party shall have the right to retain other counsel
to act on the Indemnified Party's behalf, provided that the fees and
disbursements of such other counsel reasonably incurred shall be paid by the
Indemnified Party, unless (i) the Corporation and the Indemnified Party mutually
agree to retain such other counsel, (ii) the Corporation fails to appoint
counsel to act on behalf of the Indemnified Party in respect of such claim
within a reasonable period of time, or (iii) the named parties to any such claim
(including any third or implicated party) include both the Indemnified Party on
the one hand and the Corporation, on the other hand, and the representation of
the Corporation and the Indemnified Party by the same counsel would be
inappropriate due to actual or potential conflicting interests. In the event
that the Indemnified Party retains other counsel to act on the Indemnified
Party's behalf in accordance with clause (i), (ii) or (iii) above, the fees and
disbursements of such other counsel shall be paid by the Corporation to the
extent that they have been reasonably incurred.

 

 
- 21 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(e)
With respect to any Indemnified Party who is not a party to this Agreement, it
is the intention of the Corporation to constitute the Agent as trustee for such
Indemnified Party of the rights and benefits of this Section and the Agent
agrees to accept such trust and to hold the rights and benefits of this Section
in trust for an on behalf of such Indemnified Party.

 
12.
Contribution

 
 
(a)
Contribution by Corporation

 
In order to provide for a just and equitable contribution in circumstances in
which the indemnity provided in Section 11 would otherwise be available in
accordance with its terms but is, for any reason (other than the occurrence of
the events referred to in paragraph 12(c)(i) and (ii)), unavailable to or
unenforceable by the Agent or enforceable otherwise than in accordance with its
terms or insufficient to hold any Indemnified Party harmless, the Corporation
shall contribute to the amount paid or payable by any Indemnified Party in such
proportion as is appropriate to reflect not only the relative benefits received
by the Corporation on the one hand and any Indemnified Party on the other hand
but also the relative fault of the Corporation or any Indemnified Party as well
as any relevant equitable considerations. The Corporation shall in any event be
liable to contribute to the amount paid or payable by an Indemnified Party as a
result of a claim under Section 11, any amounts in excess of the Agency Fee or
any portion of such fee actually received by the Indemnified Party.  The Agent
shall not in any event be liable to contribute, in the aggregate, any amounts in
excess of the Agency Fee or any portion of such fee actually received.  However,
no party who has engaged in any fraud, fraudulent misrepresentation, wilful
misconduct or negligence shall be entitled to claim contribution from any person
who has not engaged in such fraud, fraudulent misrepresentation, wilful
misconduct or negligence.
 
 
(b)
Right of Contribution in Addition to Other Rights

 
The rights to contribution provided in this Section shall be in addition to and
not in derogation of any other right to contribution which the Agent may have by
statute or otherwise at law.
 
 
(c)
Calculation of Contribution

 
If the Corporation may be held to be entitled to contribution from the Agent
under the provisions of any statute or at law, the Corporation shall be limited
to contribution in an amount not exceeding the lesser of:
 
 
(i)
the portion of the full amount of the loss or liability giving rise to such
contribution for which the Agent is responsible, as determined in subsection
12(a), and

 
 
(ii)
the amount of the aggregate fee actually received by the Agent from the
Corporation under this Agreement.

 

 
- 22 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(d)
Right of Contribution in Favour of Others

 
With respect to any Indemnified Party who is not a party to this Agreement, it
is the intention of the Corporation to constitute the Agent as trustees for such
Indemnified Party of the rights and benefits of this Section and the Agent agree
to accept such trust and to hold the rights and benefits of this Section in
trust for and on behalf of such Indemnified Party.
 
13.
Severability

 
If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement and such void or unenforceable provision shall
be severable from this Agreement.
 
14.
Survival of Representations and Warranties

 
The representations, warranties, covenants, obligations and agreements of the
Corporation contained in this Agreement and in any certificate delivered
pursuant to this Agreement or in connection with the purchase and sale of the
Special Warrants shall survive the purchase of the Special Warrants and shall
continue in full force and effect for a period of two years following the
Closing Date regardless of any subsequent disposition of the Special Warrants by
the Purchasers or the termination of the Agent’s obligations and shall not be
limited or prejudiced by the distribution of the Special Warrants.


15.
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
16.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
British Columbia and the laws of Canada applicable in British Columbia and the
parties hereto irrevocably attorn to the non-exclusive jurisdiction of the
courts of such province.
 
17.
Funds

 
Unless otherwise specified, all funds referred to in this Agreement shall be in
United States dollars.
 
18.
Notice

 
Unless otherwise expressly provided in this Agreement, any notice or other
communication to be given under this Agreement (a “Notice”) shall be in writing
addressed as follows:
 
If to the Corporation, addressed and sent to:


Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127


Attention:  Michael B. Richings, Chief Executive Officer
Fax:
Email:

 
- 23 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

with a copy (which shall not constitute notice) to:


Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street
P.O. Box 48600
Vancouver, BC
V7X 1T2


Attention:                      Melanie M.
Bradley                                
Fax:                      (604) 622-5824
Email:                      mebradley@blgcanada.com                                                      


If to the Agent, addressed and sent to:


Sprott Private Wealth LP
Royal Bank Plaza
South Tower, Suite 2700
200 Bay Street, P.O. Box 27
Toronto, Ontario
M5J 2J1


Attention:                      Kirstin McTaggart
Fax:                      (416) 943-4065
Email:                      kmctaggart@sprott.com


with a copy (which shall not constitute notice) to:


Heenan Blaikie LLP
Bay Adelaide Centre
Suite 2900, P.O. Box 2900
333 Bay Street
Toronto, Ontario
M5H 2T4


Attention:                      Sonia Yung
Fax:                      (416) 360-8425
Email:                      syung@heenan.ca


or to such other address as any of the persons may designate by Notice given to
the others.
 
Each Notice shall be personally delivered to the addressee or sent by fax to the
addressee and (i) a Notice which is personally delivered shall, if delivered on
a Business Day, be deemed to be given and received on that day and, in any other
case, be deemed to be given and received on the first Business Day following the
day on which it is delivered; and (ii) a Notice which is sent by fax shall be
deemed to be given and received on the first Business Day following the day on
which it is sent.
 

 
- 24 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

19.
Entire Agreement

 
The provisions herein contained constitute the entire agreement between the
parties relating to the Offering and supersede all previous communications,
representations, understandings and agreements between the parties with respect
to the subject matter hereof whether verbal or written.
 
20.
Press Releases

 
Any press release connected with the Offering issued by the Corporation shall be
issued only after consultation with the Agent and the Finder and in compliance
with Canadian Securities Laws and applicable securities laws in the United
States.
 
21.
Counterparts

 
This Agreement may be executed by anyone or more of the parties to this
Agreement in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
22.
Facsimile

 
The Corporation and the Agent shall be entitled to rely on delivery by facsimile
of an executed copy of this Agreement and acceptance by the Corporation and the
Agent of that delivery shall be legally effective to create a valid and binding
agreement between the Corporation and the Agent in accordance with the terms of
this Agreement.
 


 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
- 25 -

--------------------------------------------------------------------------------

 
Exhibit 10.1



If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing this letter where indicated
below and returning the same to the Agent upon which this letter as so accepted
shall constitute an agreement among us.
 
Yours very truly,




SPROTT PRIVATE WEALTH L.P. by its general partner, Sprott Private Wealth GP Inc.




By:           /s/  Kristin McTaggart
/s/                                                                 
Authorized Officer












The foregoing offer is accepted and agreed to as of the date first above
written.




VISTA GOLD CORP.




By:  /s/ Michael B. Richings /s/
Authorized Officer











 
- 26 -

--------------------------------------------------------------------------------

 
